Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/19/2020.   
Claims 1-2 are pending and are presented for examination.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“11a, 11b, 11c”.  
[0071] In the coreless motor shown in FIG. 4, the rotational motion transmission mechanism includes a first stage sun gear 11a, a second stage sun gear 11b and a third stage sun gear 11c, those sun gears being disposed with respect to the fixed shaft 2 so that they can rotate around the fixed shaft 2. The rotational motion of the rotor 8 is transmitted to the cylindrical part 9 through the first stage sun gear 11a, the second stage sun gear 11b, and the third stage sun gear 11c and then through the planetary gear and the carrier disposed around them.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 refers “coreless motor”.  The term has not been defined.  It is vague and indefinite.  In broadest meaning, “core” is any substantial element.  The motor in the instant application has such cores.   It can be one of below.  
A motor having no magnetic core at all. 
A motor having no magnetic core at stator. 
A motor having no magnetic core at rotor. 
Others. 
Claim 1 refers “the axial direction” and “the center” as in “a fixed shaft extending in the axial direction at the center of said coreless motor”.  
It is vague and indefinite.  There is insufficient antecedent basis for this limitation in the claim.  In addition, “center” can be one of many such as geometric center (e.g., radial, axial direction), by weight (e.g., mass center), etc. 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKI et al (JP 2017186006 A, IDS).   
As for claim 1, SHIRAKI discloses a coreless motor which comprises: 
a fixed shaft (9) extending in the axial direction (consider horizontal line in Fig.) at the center (radially center) of said coreless motor and being passed through said coreless motor; 
a cylindrical coil (13) disposed concentrically with respect to said fixed shaft and having an end surface on one side that is supported by a stator (11) and extending in the direction in which said fixed shaft extends; 
a rotor (15, 17, 31) disposed concentrically with respect to said fixed shaft and comprising a cylindrical inner yoke (17a) and a cylindrical outer yoke (15) positioned so that said cylindrical coil is sandwiched between said cylindrical inner yoke and said cylindrical outer yoke in the radial direction, 
either said cylindrical inner yoke (17a) or said cylindrical outer yoke (15) has a magnet (31) positioned on the side of said cylindrical inner yoke that faces said cylindrical outer yoke or said cylindrical outer yoke that faces said cylindrical inner yoke, 
a magnet circuit (inherent) being formed between said cylindrical inner yoke and said cylindrical outer yoke (“The outer yoke 15, the inner yoke 17 and the shaft 9 are all made of a magnetic material and form a magnetic flux path”), and said rotor being rotatably supported (via bearings) by said fixed shaft disposed at radial center; 
a cylindrical housing (5) that includes a cylindrical part (at wheel) disposed concentrically with respect to said fixed shaft in the outside of said cylindrical outer yoke in the radial direction, said cylindrical part rotating about said fixed shaft; and 
a rotational motion transmission mechanism (29, 43, 45, 33, 37) disposed in the interior (consider radial interior) of said cylindrical housing and being operated to transmit the rotational motion of said rotor about said fixed shaft to said cylindrical housing.   
SHIRAKI is silent to explicitly discuss “coreless motor”.   For purpose of examination, it is considered with a motor having no magnetic core at stator for purpose of examination.  SHIRAKI does not positively refer “magnetic core at stator”, but rather describes “The coil body 13 has a cylindrical shape. For example, a copper plate formed into a linear shape by etching is insulated and stacked in multiple layers”.  It implies only coil form and no magnetic core at stator.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure a coreless motor having no magnetic core at stator for light weight.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SHIRAKI in view of SUI et al (CN 106385135 A, IDS).   
As for claim 2, SHIRAKI is silent to explicitly discuss the coreless motor as defined in claim 1 wherein said rotational motion transmission mechanism comprises a gear mechanism that includes a plurality of gear members, said gear members included in said gear mechanism being rotatably supported by said fixed shaft passing through said gear member located on the side of said fixed shaft in the axial direction.  
SUI teaches a rotational motion transmission mechanism (gears in Figs. 1-2) comprises a gear mechanism that includes a plurality of gear members (gears in Fig. 2), said gear members included in said gear mechanism being rotatably supported by fixed shaft (2) passing through said gear member located on the side of said fixed shaft in the axial direction (a side relative to motor 1, Fig. 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for continuous travelling being greatly improved.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834